Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an after-final amendment filed on 08/23/2021 in which claims 11-30 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-30 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,596,504. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,596,504 contain every element of claims 11-30 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 11-30 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,785,480. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,785,480 contain every element of claims 11-30 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 11, 13-18, 20-25, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US 2006/0018379) in view of Amon (WO 2009/049974 A2) and further in view of Mukherjee (US 2011/0050935). The Pre-Grant Publication (US 2010/0254458) of the International Application PCT/EP2008/062115 corresponding to the Amon reference is being used hereinafter for all citation purposes as it is a translation of the WIPO publication because the International Application has undergone national stage entry under 35 U.S.C. 371 (c)(1),(2),(4) (national stage entry date is 04/15/2010).

As to claim 25, Cooper teaches a conferencing system, comprising: a processor; a memory operatively connected to the processor and storing instructions when the instructions are executed by the processor, they cause the at least one processor to perform the steps of (FIGs. 1 and 3 and [0012], [0020], and [0048]):

receiving a first temporal sequence of frames of a first video stream and a second temporal sequence of frames of a second video stream (FIGs. 1 and 3 and [0012], [0020], and [0048]);

deriving a synchronization signal using the first temporal sequence of frames or the second temporal sequence of frames (FIGs. 1 and 3 and [0012], [0020], and [0048]);

and sending the synchronization signal (FIGs. 1 and 3 and [0012], [0020], and [0048]).

Cooper does not teach memory storing instructions for synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, the first and second temporal sequence of frames; and sending, to at least one of the terminal associated with the first participant or the terminal associated with the second participant, the synchronization signal and causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other.

However, Amon teaches synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, video frames; and sending, to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cooper’s multi-channel video transmission system with Amon’s method and device for establishing a coded output video stream to show memory storing instructions for synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, the first and second temporal sequence of frames; and sending, to at least one of the terminal associated with the first participant or the terminal associated with the second participant, the synchronization signal in order to control generation of a coded output video stream in such a way that by adding more or fewer coded input video streams, a data rate of the coded output video stream of available transmission bandwidths can be individually and dynamically adapted. Additionally, a data volume of the coded output video stream is small compared with multiplexing whole coded input video streams, since the second signaling data has a considerably smaller data volume than a sum of the first 

The combination of Cooper and Amon does not teach causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other.

However, Mukherjee teaches causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other ([0035], [0043], [0048], and [0064]; particularly [0064] – “one of the networked camera sensors may assume the role of a master that drives video-frame generation and transmission by the remaining camera sensors. However synchronization is implemented, monitoring of synchronization and periodic re -synchronization operations are generally carried out to maintain synchronization and to ensure that the video-frame sequences emitted by each camera are generally aligned with one another, in time, as shown in FIG. 21”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cooper’s multi-channel video transmission system and Amon’s method and device for establishing a coded output video stream with Mukherjee’s system for mixed-resolution low-complexity information coding. In Mukherjee’s disclosure, embodiments are directed to mixed-resolution, low-complexity information coding and decoding methods and systems that allow computationally constrained, relatively low-power devices to code information efficiently for transmission to computer systems with fewer computational constraints. The method and system embodiments of the present invention place greatest computational burden on the information sink, or computer system, and a smaller computational burden on the information sources, in accordance with their respective capabilities. One problem domain to which method and system embodiments of the present invention can be applied is a wireless network of synchronized camera sensors that monitor a particular environment by capturing continuous video 

As to claims 11 and 18, the apparatus of claim 25 comprises all the elements and performs all the steps of the method of claim 11 and the non-transitory computer-readable medium of claim 18. Therefore, claims 11 and 18 are rejected similarly as claim 25.

As to claims 13, 20, and 27, the combination of Cooper, Amon, and Mukherjee teaches identifying a predictive structure for encoding the first video stream or the second video stream; and wherein deriving the synchronization signal comprises deriving using the predictive structure (Cooper; [0012], [0020], [0027], [0034], [0040], [0041], [0046], and [0048]; also see FIGs. 1, 3, and 5; Mukherjee; [0035], [0043], [0048], and [0064]).

As to claims 14, 21, and 28, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes shortening of a first picture group length of the first video stream or a second picture group length of the second video stream (Cooper; [0038]-[0042] discloses shortening frame sequences in a GOP; Mukherjee; [0035], [0043], [0048], and [0064]).

As to claims 15 and 22, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes reducing a first number of pictures of the first video stream or 

As to claims 16, 23, and 29, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes video encoding to start at a first picture number of the first video stream or a second picture number of the second video stream (Cooper; [0012], [0020], [0027], [0034], [0040], [0041], [0046], and [0048]; also see FIGs. 1, 3, and 5; Mukherjee; [0035], [0043], [0048], and [0064]).

As to claims 17, 24, and 30, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes video encoding to start at a first length of a first group of pictures of the first video stream or at a second length of a second group of pictures of the second video stream (Cooper; [0012], [0020], [0027], [0034], [0040], [0041], [0046], and [0048]; also see FIGs. 1, 3, and 5; Mukherjee; [0035], [0043], [0048], and [0064]).

Claims 12, 19, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of Amon and Mukherjee and further in view of Michener (US 2006/0248559).

As to claims 12, 19, and 26, the combination of Cooper, Amon, and Mukherjee teaches receiving the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames (Cooper; FIGs. 1 and 3 and [0012], [0020], and [0048]; Mukherjee; [0035], [0043], [0048], and [0064]).

The combination of Cooper, Amon, and Mukherjee does not teach mixing the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames to generate a mixed video stream.

However, Cooper does teach wherein the multi-channel video transmission system contains a multiplexer (FIG. 1 and [0020]).

In addition, Michener teaches a mixing device deriving a synchronization signal from a clock source/timing signal and sending the derived synchronization signal to generate a mixed video stream (FIGs. 3 and 4 disclosing known arrangements and FIG. 5 disclosing embodiment of the invention; see [0008]-[0009] and [0026]-[0028]; in FIG. 3, the clock reference 59 from Mux 58 does feed back into the multiple video encoders; [0026] – “the existing hardware platform includes a number of encoder/program multiplexers 70, each having its own clock reference 72 taken from the video input, and a transport Mux 74. As described previously, each encoder encodes its audio and video inputs and generates a program stream 76 that includes a PCR and PTS for each input. The transport Mux 74 multiplexes the program streams into a transport stream”; FIG. 5 also shows an encoder clock synchronizer 100 coming out of the transport Mux 64 as well as a bidirectional movement involving program streams 76 between each encoder/program multiplexer 70 with a clock and the transport mux 74; see [0031]; [0024]-[0027] also discloses mixing and matching between the multiple audio and video inputs).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cooper’s multi-channel video transmission system, Amon’s method and device for establishing a coded output video stream, and Mukherjee’s system for mixed-resolution low-complexity information coding with Michener’s techniques of merging of multiple encoded audio-video streams into one program to show mixing the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames to generate a mixed video stream. In Cooper’s disclosure, the invention synchronizes multiple video transmission and encoding channels and then staggers the compressed frame types to distribute the bit allocations evenly. Based on use of MPEG coding/compression of the video signals, the Intra-coded (I) frames are temporally displaced so as to avoid a temporal alignment of I frames among a selected group of channels sharing a common transmission medium (Cooper; [0010]-[0011]). In Michener’s disclosure, there is provided a system and .

Claims 12, 19, and 26 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of Amon and Mukherjee and further in view of Shiojiri (US 5,550,589).

As to claims 12, 19, and 26, the combination of Cooper, Amon, and Mukherjee teaches receiving the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames (Cooper; FIGs. 1 and 3 and [0012], [0020], and [0048]; Mukherjee; [0035], [0043], [0048], and [0064]).

The combination of Cooper, Amon, and Mukherjee does not teach mixing the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames to generate a mixed video stream.

However, Cooper does teach wherein the multi-channel video transmission system contains a multiplexer (FIG. 1 and [0020]).

In addition, Shiojiri teaches a mixing device deriving a synchronization signal from a clock source/timing signal and sending the derived synchronization signal to generate a mixed video stream (see FIGs., 2, 3, and 7, particularly FIG. 2 where clock data CLK is transmitted from transmitter 32 through multiplexer 28 into the video encoders 26a-26d; see col. 3, line 29 to col. 5, line 33; the C1-C4 signals each contain CLK data transmitted from the transmitter 32 through the multiplexer 28; as such, the multiplexer 28 derives a synchronization signal from a clock source/timing signal to deliver to the multiple video encoders).



Response to Arguments

Applicant's arguments filed 08/23/2021 regarding the prior art rejections have been fully considered and are persuasive. Therefore, the prior art rejections from the Final Office Action mailed on 06/25/2021 have been withdrawn.

However, Examiner has introduced a new ground of rejection incorporating the Amon (WO 2009/049974 A2, Publication Date 04/23/2009) reference, which would qualify as a prior art reference under 35 U.S.C. 102(b). While Examiner still uses Pre-Grant Publication (US 2010/0254458) for citation purposes, Examiner maintains that said Pre-Grant Publication is a translation of the published WIPO document of the International Application PCT/EP2008/062115 that has undergone national stage entry under 35 U.S.C. 371 (c)(1),(2),(4) (national stage entry date is 04/15/2010). Looking at MPEP Section 1893.01, it is stated that an international application enters the national stage when the applicant has filed a copy of the international application, unless not required under subsection (a) of this section or already communicated by the International Bureau, and a translation into the English language of the international application, if it was filed in another language; (3) amendments, if any, to the claims in the international application, made under article 19 of the treaty, unless such amendments have been communicated to the Patent and Trademark Office by the International Bureau, and a translation into the English language if such amendments were made in another language; (4) an oath or declaration of the inventor (or other person authorized under chapter 11) complying with the requirements of section 115 and with regulations prescribed for oaths or declarations of applicants; (5) a translation into the English language of any annexes to the international preliminary examination report, if such annexes were made in another language. Therefore, the rejection is made in view of the Amon (WO 2009/049974 A2) reference while the Pre-Grant Publication (US 2010/0254458) is used only for citation purposes.

In addition, the non-statutory double patenting rejections are still being maintained as applicant has not argued the merits of said double patenting rejections. Moreover, Examiner points out that MPEP 804 states that: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. In other words, in order for a reply to an Office Action that includes a (provisional) non-statutory double patenting rejection to be considered responsive, 

In view of the above reasons, Examiner maintains all rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482